Title: Abigail Adams to Cotton Tufts, 17 January 1790
From: Adams, Abigail
To: Tufts, Cotton


Dear Sir:
New York, Jan’ry 17, 1790.
I think our dear state makes full use of the liberty of the press, but they who write for the benefit of mankind whether learned or unlearned will always find more utility in reasoning than writing; I am led to these observations by several pieces, some in Edes paper, that fountain of Sedition, and a piece in Adams paper signed “a New England man.” This same writer and many others will find their hands full, whenever the systems and plans of the Secretary of the Treasury come before them. Many copies are ordered to be printed. They are not yet published, but are spoken of by many members of the House, as a performance which does much honour to the abilities of the Secretary. The two Houses are going on upon business and are now pretty full. The House condescended to go in a body to the President with their answer to his speech, tho’ many of them warmly opposed it, yet as the Senate, with their president at their Head, had done it, they did not know how very well to get over it. But the Senate all rode, & how should they look on foot with a rabble after them splashing through the mud, & this objection was obviated, by a member proposing that the Hackney men should be sent, to supply those with carriages, who had not them of their own.
“Then it looks so monarchial,” to go to the president, that they had best send a committee first to know when & where he would receive their answer, this was done, and the president returned for answer, that as the Senate had come to him, he could not think proper to make a distinction, besides it was the usage & custom of particular states to send answers to speeches made them by their Governours, & he would not wish to make innovations, and this polite answer being reported, a member moved that as the president had been so very delicate upon the subject, he would not any longer oppose the House going, so the Mountain went to Mahomet, and in style too.
Their Sergeant at Arms preceeded the carriage of the Speaker, bearing his maise before on horse back & carriages followed. Thus this mighty business was accomplished. Pray do not tell anybody from whence you get this story, I dare say it will not be entered upon the journals.

The Ancient Ballad & the Hartford News Boys New Years Address should be bound up together, let those feel the rod who deserve it. Mac Fingal has not yet lost his talent at satire.
I suppose Boston is not behind hand with New York in speculation. I have thought whether it would not be best to sell the indents & purchase certificates. I suppose they have risen with you, they are seven & six pence here, indents I mean. The little matter you have belonging to me I wish you to dispose of as you would of your own property to the best advantage by changing or selling according to your judgment. The small pitance distributed to the widows is but a mite, my Heart is much larger than my purse and I think I should experience a great pleasure and satisfaction if I could make the Fatherless and widows heart sing for joy. I wish you to order Pratt to carry to Mrs. Palmer a couple of loads of wood, it will be necessary to have fires in all the chimneys in the course of the winter and I wish to give her two cords of wood in that way, for several reasons, and you will order it done in the manner you think best.
My best regards to Mrs. Tufts, to all other friends, will you be so good as to give Mrs. Hunt a dollar on my account.
Sir your very / Affectionate Niece
Abigail Adams
